Supertex, Inc. News Release FOR IMMEDIATE RELEASE Corporate Headquarters: Dr. Henry C. Pao President & CEO 408/222-8888 Supertex Reports Third Fiscal Quarter Results Sunnyvale, CA (January 20, 2009) - Supertex, Inc. (NASDAQ GS: SUPX) today reported financial results for the third fiscal quarter ended December 27, 2008. Net sales for the third fiscal quarter were $17,596,000, a 25% decrease compared to the prior quarter of $23,453,000 and a 13% decrease compared to $20,147,000 for the same quarter last year. On a GAAP basis, net income in the third fiscal quarter was $2,612,000 or $0.20 per diluted share, as compared with $4,549,000 or $0.35 per diluted share in the prior fiscal quarter, and $3,677,000 or $0.26 per diluted share in the same quarter of the prior fiscal year. For the first nine months ended December 27, 2008, net sales were $63,800,000 compared to $62,938,000 for the same period of the prior fiscal year, and on a GAAP basis, net income was $11,601,000, or $0.90 per diluted share, as compared with $12,651,000, or $0.91 per diluted share, in the same period of the prior fiscal year. Non-GAAP earnings per diluted share for the third fiscal quarter were $0.25, excluding pre-tax employee stock-based compensation of $695,000, compared with $0.40 in the prior quarter, excluding pre-tax employee stock-based compensation of $676,000, and $0.30 in the same quarter of the prior fiscal year, excluding pre-tax employee stock-based compensation of $535,000. For the nine months ended December 27, 2008, non-GAAP net income per diluted share was $1.05, excluding pre-tax employee stock-based compensation of $2,039,000, as compared to $1.02 for the same period of the prior fiscal year, excluding pre-tax employee stock-based compensation of $1,695,000. “The weak global economy negatively affected nearly all of our target markets beginning in the latter half of our third fiscal quarter,” stated Dr. Henry C. Pao, President and CEO. “The only area we are currently seeing strength in is LED driver ICs for backlighting LCD TVs, which grew 23% from the prior quarter. Sales of our medical electronics products were sequentially down by 24% in part due to typical seasonal decline in our third fiscal quarter, and our EL inverter ICs for cell phones declined as expected due to product transitions, one of our customers losing market share, and poor market conditions. Our telecom and industrial sales were sequentially lower by 42% and 21%, respectively. While customer orders remain soft through at least our March quarter, we are pleased to see reduced inventories of our products at distributors.” Dr. Pao added, “At this juncture, we expect sales for our fourth fiscal quarter may be down 10-15% sequentially, primarily because of continued global end market softness. We remain confident, however, that our recent design wins at our medical electronics customers and the many design wins of our LED drivers going to production for backlighting LCD TVs, as seen at the recent CES show in Las Vegas, along with our portfolio of existing products in our other target markets, will drive our sales growth when the economy recovers, hopefully in the second half of 2009.”Dr. Pao further commented, “Despite the reduced net sales, we continue to manage the business with solid profitability and positive cash flow. Gross margin was 54%, down from 57% in the prior fiscal quarter, primarily due to lower sales, partially offset by lower costs through tight cost controls.Operating expense reduced sequentially by $1,078,000, primarily due to a decline in valuation of our Supplemental Employee Retirement Plan, which was offset by a corresponding increase in Other Expense. Interest income was slightly higher due to higher cash investments. Our tax rate was 5% compared to 28% in the prior quarter, primarily due to reinstatement of Federal R&D Tax Credits and statute of limitations expiration on several uncertain tax positions. Our cash, cash equivalents, and short term investments grew $5,848,000, including $950,000 reclassification from long term investments due to one of our auction rate securities (ARS) partially refinancing at par. For our long term investments, which are all AAA rated ARS, we have recorded additional decline in the fair value of $4,050,000 due to their current illiquid market and the recent low bond rates. We consider the decline in fair value to be temporary and therefore have recorded it through accumulated other comprehensive loss in shareholders’ equity and not as a charge to the income statement.” 1 Forward-Looking Statements: The industry in which we compete is characterized by extreme rapid changes in technology and frequent new product introductions. We believe that our long-term growth will depend largely on our ability to continue to enhance existing products and to introduce new products and features that meet the continually changing requirements of our customers. All statements contained in this press release that are not historical facts are forward-looking statements. They are not guarantees of future performance or events. They are based upon current expectations, estimates, beliefs, and assumptions about the future, which may prove incorrect, and upon our goals and objectives, which may change. Often such statements can be identified by the use of the words such as "will," "intends," "expects," "plans," "believes," "anticipates" and "estimates." Examples of forward-looking statements include statements concerning our expected 10-15% sales decline in the fourth fiscal quarter primarily because of continued global end market softness; our recent design wins at our medical electronics customers and the many design wins of our LED drivers going to production for backlighting LCD TVs, along with our portfolio of existing products in our other target markets, will drive our sales growth when the economy recovers, hopefully in the second half of 2009; and our anticipation that the illiquidity in the ARS market and the decline in fair value of our ARS are temporary. These forward-looking statements are made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. They are not guarantees of future performance or events but rather involve a number of risks and uncertainties including, but not limited to, whether the softness in the global end markets in the fourth quarter of fiscal 2009 is worse than we expect; whether the economy recovers in the second half of 2009; whether the markets in which our customers participate recover if and when the economy recovers; whether there are structural issues in the market for ARS which impede liquidity on a longer term basis; whether our customers experience the demand we anticipate for their products based in part upon their input and our order backlog; whether the designed performance of our devices satisfies our customers' requirements so that they continue to design our devices into their products; whether our devices perform to their design specification; whether competitors introduce devices at lower prices than our devices causing price erosion; whether we are successful in our engineering recruiting and R&D efforts; and whether we encounter production issues in device manufacturing or moving new products from engineering into production, as well as other risk factors detailed in our Form 8-K, 10-K, and 10-Q filings with the Securities and Exchange Commission. Due to these and other risks, our future actual results could differ materially from those discussed above. We undertake no obligation to publicly release updates or revisions to these statements that speak only as of this date.Conference Call Details The Company will host a conference call at 2:30 p.m. PST (5:30 p.m. EST) on January 20, 2009, following the earnings release.President and CEO, Dr.
